DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the AWG supplying at least the first one of the third plurality of subcarriers during the first time interval to the second transceiver, and the second one second time interval.
Claim 14 has the same issue as claim 11 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (“Cho”) (US Patent Application Publication No. 2013/0170834) in view of Zou (US Patent Application Publication No. 2012/0230693), and further in view of Kim et al. (“Kim”) (US Patent Application Publication No. 2014/0363164).
including a laser (paragraph 0077 in light of paragraph 0074). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use external modulation for the laser modulation of Cho, to avoid laser chirp produced by direct modulation. 
Further, although Cho says the number of upstream and downstream subcarriers per ONU is controllable, Cho does not expressly say that the numbers of first and third subcarriers are different or the number of second and fourth subcarriers are different. However, being able to control the number of subcarriers per ONU means that assigning different numbers of subcarriers between ONUs, for both respective directions, is already functionally possible. Zou discloses assigning upstream and downstream subcarriers per ONU based on service type, where high priority service gets preferential use of the subcarriers (paragraph 0067). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a dynamic bandwidth allocation like that of Zou for the bandwidth allocation in Cho, and assign different number of plural subcarriers, a number for the first and third subcarriers, and a different number for the second and fourth subcarriers, to allow different ONUs to get different service priorities and bandwidth allocations for the bidirectional transmission, based on different corresponding service requirements, e.g. higher priority versus lower priority services, at the same time. 

Regarding claim 2, the combination of Cho, Zou and Nakashima discloses a system in accordance with claim 1, wherein a sum of a number of the first plurality of subcarriers and a number of the second plurality of subcarriers is equal to a sum of the third plurality of subcarriers and a number of the fourth plurality of subcarriers (Cho: paragraph 0068, example 128 total subcarriers for upstream and downstream, split per the obvious allocations described for claim 1).
Regarding claim 4, the combination of Cho, Zou and Nakashima discloses a system in accordance with claim 1, and discloses that each subcarrier in each of the second plurality of subcarriers, and each of the third plurality of subcarriers is a Nyquist subcarrier (Cho: paragraphs 0067-0068, Zou: paragraph 0067, and Kim: paragraphs 0021-0022, as applicable for the combination).
Regarding claim 5, Cho discloses a system, comprising: a first transceiver, the first transceiver including a first laser, the first transceiver having an output operable to supply a first plurality of optical subcarriers to an optical fiber and the first transceiver operable to receive a second plurality of optical subcarriers from the optical fiber during a first time interval, and the output of the first transceiver is operable to supply a third plurality of optical subcarriers to the optical fiber and the first transceiver is operable to receive a fourth plurality of subcarriers from the optical fiber during a second time interval (fig. 6, element 701 as transceiver and paragraphs 0073-0086 in light of fig. 3 and paragraphs 0057-0058, for ONUs using the same wavelength and/or fiber “at the same” time for both upstream and downstream by allotting plural subcarriers per ONU including a laser (paragraph 0077 in light of 
Although Cho says the number of upstream and downstream subcarriers per ONU is controllable, Cho does not expressly say that the numbers of first and third subcarriers are different or the number of second and fourth subcarriers are different. However, being able to control the number of subcarriers per ONU means that assigning different numbers of subcarriers between ONUs, for both respective directions, is already functionally possible. Zou discloses assigning upstream and downstream subcarriers per ONU based on service type, where high priority service gets preferential use of the subcarriers (paragraph 0067). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a dynamic bandwidth allocation like that of Zou for the bandwidth allocation in Cho, and assign different number of plural subcarriers, a number for the first and third subcarriers, and a different number for the second and fourth subcarriers, to allow different ONUs to get different service priorities and bandwidth allocations for the bidirectional transmission, based on different corresponding service requirements, e.g. higher priority versus lower priority services, at the same time.
Also, the combination as described above does not disclose that each of the first plurality of optical subcarriers is a Nyquist subcarrier. However, both Cho and Zou are using OFDM (Cho: paragraph 0067, Zou: paragraph 0067), and Cho suggests 128 subcarriers (paragraph 0068). Kim discloses that a Nyquist-WDM superchannel has the benefit of sinc-profile Nyquist subcarriers (i.e., rectangular spectral profiles), eliminating crosstalk, and that DSP-based OFDM can generate subcarriers in an OFDM band that also have a sinc-profile spectra like Nyquest-WDM superchannel, and is compatible with a 128 subcarrier count (paragraphs 0021-0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use DSP-based OFDM like that of Kim for the subcarriers of the combination, to achieve the rectangular spectral profiles that eliminate, or at least make negligible, crosstalk.
Regarding claim 6, the combination of Cho, Zou and Nakashima discloses a system in accordance with claim 5, wherein a sum of a number of the first plurality of subcarriers and a number of the second plurality of subcarriers is equal to a sum of the third plurality of subcarriers and a number of the fourth plurality of subcarriers (Cho: paragraph 0068, example 128 total subcarriers for upstream and downstream, split per the obvious allocations described for claim 1).
Regarding claim 8, the combination of Cho, Zou and Nakashima discloses a system in accordance with claim 5, and discloses that each subcarrier in each of the first plurality of subcarriers, each of the second plurality of subcarriers, and each of the third plurality of subcarriers is a Nyquist subcarrier (Cho: paragraphs 0067-0068, Zou: paragraph 0067, and Kim: paragraphs 0021-0022, as applicable for the combination).
Regarding claim 9, the combination of Cho, Zou and Nakashima discloses a system in accordance with claim 5, further including an arrayed waveguide grating (AWG) (Cho: fig. 7, element to the left of the Power Splitter and paragraph 0067) and using WDM (Cho: paragraph 0012), but does not specifically disclose the AWG having a first port and a plurality of second ports, wherein the first port is optically coupled to the first transceiver via the optical fiber, a first one of the plurality of second ports is optically coupled to the second transceiver, and a second one of the plurality of second ports is optically coupled to the third transceiver. However, the Office takes official notice that an AWG with a first wavelength multiplexed port and a plurality of demultiplexed wavelength ports is a basic, legacy AWG configuration. Further Cho discloses that the purpose of the additional power splitter after the AWG is for ONUs to share subcarriers (paragraph 0081). Removing the power splitter would mean each ONU can have its own wavelength from an AWG. Thus the claimed differences for this claim exist not as a result of an attempt by Applicant to solve an unknown problem but merely amount to the selection of expedients known as design choices to one of 
Regarding claim 10, the combination of Cho, Zou and Nakashima discloses a system in accordance with claim 9, wherein the system is configured such that the first port of the AWG receives the first plurality of optical subcarriers from the first transceiver during the first time interval (Cho: fig. 7, element 501 transceiver transmitting to 703, and paragraphs 0073-0086 in light of fig. 3 and paragraphs 0057-0058, using the first downstream TDM time, in light of the ONU-per-wavelength modification described above) and supplies the fourth plurality of optical subcarriers to the first transceiver during the second time interval (Cho: fig. 7, element 701 transceiver receiving from node 703, and paragraphs 0073-0086  in light of fig. 3 and paragraphs 0057-0058, for ONUs using the second upstream TDM time, in light of the ONU-per-wavelength modification described above).
Regarding claim 11, the combination of Cho, Zou and Nakashima discloses a system in accordance with claim 10, wherein the system is configured such that the first one of the plurality of second ports of the AWG supplies said at least the first one of the third plurality of subcarriers during the [second] time interval to the second transceiver (Cho: fig. 7, element 701 transceiver transmitting through 703 to 704, and paragraphs 0073-0086 in light of fig. 3 and paragraphs 0057-0058, during the second downstream TDM time, in light of the ONU-per-wavelength modification described above), and the second one of the plurality of second ports supplies said at least the second one of the 
Regarding claim 12, the combination of Cho, Zou and Nakashima discloses a system in accordance with claim 5, further including a splitter having a first port and a plurality of second ports, wherein the first port is optically coupled to the first transceiver via the optical fiber, a first one of the plurality of second ports is optically coupled to the second transceiver, and a second one of the plurality of second ports is optically coupled to the third transceiver (Cho: fig. 7 element 703 Power Splitter).
Regarding claim 13, the combination of Cho, Zou and Nakashima discloses a system in accordance with claim 12, wherein the system is configured such that the first port of the splitter receives the first plurality of optical subcarriers from the first transceiver during the first time interval (Cho: fig. 7, element 701 transceiver transmitting to 703, and paragraphs 0073-0086 in light of fig. 3 and paragraphs 0057-0058, using the first downstream TDM time) and supplies the fourth plurality of optical subcarriers to the first transceiver during the second time interval (Cho: fig. 7, element 701 transceiver receiving from node 703, and paragraphs 0073-0086 in light of fig. 3 and paragraphs 0057-0058, for ONUs using the second upstream TDM time).
Regarding claim 14, the combination of Cho, Zou and Nakashima discloses a system in accordance with claim 13, wherein the system is configured such that the first one of the plurality of second ports of the splitter supplies said at least the first one of the third plurality of subcarriers during the [second] time interval to the second .

Claims 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (“Cho”) (US Patent Application Publication No. 2013/0170834) in view of Zou (US Patent Application Publication No. 2012/0230693) and further in view of Kim (US Patent Application Publication No. 2014/0363164), as applied to claims 1 and 5 above, and further in view of Chung et al. (“Chung”) (US Patent Application Publication No. 2013/0051804).
Regarding claim 3, the combination of Cho, Zou and Kim discloses a system in accordance with claim 1, but does not disclose that a frequency of one of the first plurality of optical subcarriers is the same as a frequency of the one of the fourth plurality of subcarriers. However, Cho discloses using different carrier wavelength bands, C-band for upstream and L-band for downstream (fig. 4 and paragraphs 0060-0061), and discloses 128 subcarriers in each direction per wavelength (paragraph 0068). Further, one of ordinary skill in the art would recognize that conventional optical OFDM modulation involves inputting data, modulating the data onto subcarriers, converting to analog signals and optically modulating a carrier wavelength with the 
Regarding claim 7, the combination of Cho, Zou and Kim discloses a system in accordance with claim 5, but does not disclose a frequency of one of the first plurality of optical subcarriers is the same as a frequency of the one of the fourth plurality of subcarriers. However, Cho discloses using different carrier wavelength bands, C-band for upstream and L-band for downstream (fig. 4 and paragraphs 0060-0061), and discloses 128 subcarriers in each direction per wavelength (paragraph 0068). Further, one of ordinary skill in the art would recognize that conventional optical OFDM modulation involves inputting data, modulating the data onto subcarriers, converting to analog signals and optically modulating a carrier wavelength with the analog signals, creating the optical OFDM signal. Chung’s is cited in general as an example of this (fig. 1 and paragraphs 0041-0046). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same OFDM modulation and demodulation apparatus for both the upstream and the downstream wavelengths, resulting in the subcarriers having the same frequencies, carried by different carrier wavelengths, as this would provide the benefit of single equipment sourcing for the transmitter and receiver hardware for both directions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2, and claim 5 and 6, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 27 and 28 of US Patent No. 10972184 (“reference”). Although the claims at issue are not identical, they are not the present claims are obvious in view of the reference claims.
Present claim 1 is read on by claim 27 of the reference as follows - compare reference letters:
Present claim
Reference claim
[A] 1. A system, comprising: a first transceiver, the first transceiver including a first laser and a first modulator that is operable to receive light from the first laser, the first modulator having an output operable to supply a first plurality of optical subcarriers to an optical fiber [during a first time interval]

[B] and the first transceiver being operable to receive a second plurality of optical subcarriers from the optical fiber during [the] first time interval, 

[C] and the output of the first modulator is operable to supply a third plurality of optical subcarriers to the optical fiber [during a second time interval]

[D] and the first transceiver is operable to receive a fourth plurality of subcarriers from the optical fiber during [the] second time interval, 

[E] a number of the first plurality of subcarriers being different from a number of the third plurality of subcarriers, and a number of the second plurality of subcarriers being different from a number of the fourth plurality of subcarriers; 

[F] and a second transceiver, the second transceiver including a second laser and a second modulator that is operable to receive light form the second laser, the second modulator having an output operable to supply at least one of the second plurality of subcarriers during the first time interval 

[G] and at least one of the fourth plurality of subcarriers during the second time interval, 

[H] the second transceiver operable to receive at least one of the first plurality of subcarriers during the first time interval 

[I] and at least one of the third plurality of subcarriers during the second time interval, each of the first plurality of optical subcarriers being a Nyquist subcarrier.
[A] 27. A method, comprising: supplying, from a first transceiver, a first plurality of optical subcarriers to an optical fiber during a first time interval; 

[H] receiving, in a second transceiver, a first one of the first plurality of subcarriers during the first time interval, 

and receiving, in a third transceiver, a second one of the first plurality of subcarriers during the first time interval; 

[F] supplying, from the second transceiver, at least a first one of a second plurality of subcarriers to the optical fiber during the first time interval, 

and supplying, from the third transceiver, at least a second one of the second plurality of subcarriers to the optical fiber during the first time interval;

[B] receiving, in the first transceiver, the second plurality of optical subcarriers from the optical fiber during the first time interval; 

[C] supplying, from the first transceiver, a third plurality of optical subcarriers to the optical fiber during a second time interval; 

[I] receiving, in the second transceiver, a first one of the third plurality of subcarriers during the second time interval, 



[G] supplying, from the second transceiver, at least a first one of a fourth plurality of subcarriers to the optical fiber during the second time interval, 

and supplying, from the third transceiver, at least a second one of the fourth plurality of subcarriers to the optical fiber during the second time interval; 

[D] and receiving, in the first transceiver, the fourth plurality of optical subcarriers from the optical fiber during the second time interval; 

[E] wherein a number of the first plurality of subcarriers is different from a number of the third plurality of subcarriers, and a number of the second plurality of subcarriers is different from a number of the fourth plurality of subcarriers.


Claim 27 of the reference does not include the first and second lasers and modulators or that each of the first plurality of optical subcarriers is a Nyquist subcarrier. However, the reference recites these for the claims 1 and 8 of the apparatus claim set. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to claim the lasers and modulators, and Nyquist subcarriers, since these are features of the apparatus claims of the same invention.

2. A system in accordance with claim 1, wherein a sum of a number of the first plurality of subcarriers and a number of the second plurality of subcarriers is equal to a sum of the third plurality of subcarriers and a number of the fourth plurality of subcarriers.
28. A method in accordance with claim 27, wherein a sum of a number of the first plurality of subcarriers and a number of the second plurality of subcarriers is equal to a sum of the third plurality of subcarriers and a number of the fourth plurality of subcarriers.
[A] 5. A system, comprising: a first transceiver, the first transceiver including having an output operable to supply a first plurality of optical subcarriers to an optical fiber [during a first time interval]

[B] and the first transceiver being operable to receive a second plurality of optical subcarriers from the optical fiber during [the] first time interval, 

[C] and the output of the first modulator is operable to supply a third plurality of optical subcarriers to the optical fiber [during a second time interval] 

[D] and the first transceiver is operable to receive a fourth plurality of subcarriers from the optical fiber during [the] second time interval, 

[E] a number of the first plurality of subcarriers being different from a number of the third plurality of subcarriers, and a number of the second plurality of subcarriers being different from a number of the fourth plurality of subcarriers, each of the first plurality of optical subcarriers being a Nyquist subcarrier; 

[F] a second transceiver, the second transceiver including a second laser and a second modulator that is operable to receive light from the second laser, the second modulator having an output operable to supply at least a first one of the second plurality of subcarriers during the first time interval 

[G] and at least a first one of the fourth plurality of subcarriers during the second time interval, 

[H] the second transceiver operable to receive at least a first one of the first plurality of subcarriers during the first time interval 

[I] and at least a first one of the third plurality of subcarriers during the second time interval; 

[J] and a third transceiver operable to supply at least a second one of the second plurality of subcarriers during the first time interval 

[K] and at least a second one of the fourth plurality of subcarriers during the second time interval, 

[L] the third transceiver operable to receive at least a second one of the first plurality of subcarriers during the first time interval 

[M] and at least a second one of the third plurality of subcarriers during the second time interval.
[A] 27. A method, comprising: supplying, from a first transceiver, a first plurality of optical subcarriers to an optical fiber during a first time interval; 

[H] receiving, in a second transceiver, a first one of the first plurality of subcarriers during the first time interval, 

[L] and receiving, in a third transceiver, a second one of the first plurality of subcarriers during the first time interval; 

[F] supplying, from the second transceiver, at least a first one of a second plurality of subcarriers to the optical fiber during the first time interval, 

[J] and supplying, from the third transceiver, at least a second one of the second plurality of subcarriers to the optical fiber during the first time interval;

[B] receiving, in the first transceiver, the second plurality of optical subcarriers from the optical fiber during the first time interval; 

[C] supplying, from the first transceiver, a third plurality of optical subcarriers to the optical fiber during a second time interval; 

[I] receiving, in the second transceiver, a first one of the third plurality of subcarriers during the second time interval, 

[M] and receiving, in the third transceiver, a second one of the third plurality of subcarriers during the second time interval; 

[G] supplying, from the second transceiver, at least a first one of a fourth plurality of subcarriers to the optical fiber during the second time interval, 

[K] and supplying, from the third transceiver, at least a second one of the fourth plurality of subcarriers to the optical fiber during the second time interval; 

[D] and receiving, in the first transceiver, the fourth plurality of optical subcarriers from the optical fiber during the second time interval; 

[E] wherein a number of the first plurality of subcarriers is different from a number of the third plurality of subcarriers, and a number of the second plurality of subcarriers is different from a number of the fourth plurality of subcarriers.


Claim 27 of the reference does not include the first and second lasers and modulators or that each of the first plurality of optical subcarriers is a Nyquist subcarrier. However, the reference recites these for the claims 1 and 8 of the apparatus claim set. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to claim the lasers and modulators, and Nyquist subcarriers, since these are features of the apparatus claims of the same invention.

6. A system in accordance with claim 5, wherein a sum of a number of the first plurality of subcarriers and a number of the second plurality of subcarriers is equal to a sum of the third plurality of subcarriers and a number of the fourth plurality of subcarriers.
28. A method in accordance with claim 27, wherein a sum of a number of the first plurality of subcarriers and a number of the second plurality of subcarriers is equal to a sum of the third plurality of subcarriers and a number of the fourth plurality of subcarriers.


Response to Arguments
Applicant's arguments filed 1 October 2021 have been fully considered but they are not persuasive. 
Applicant argues that Kim teach each subcarrier associated with a corresponding modulator. This argument is not persuasive because it does not acknowledge the full citation from Kim, which also address OFDM modulation (“each modulator [singular]… to generate subcarriers [plural] in an OFDM band…”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN M CORS/Primary Examiner, Art Unit 2636